Hawkins, Justice.
1. The order and judgment of the trial court, refusing to dismiss the interventions and to declare the intervenors forever barred from asserting any interest in the property involved in the litigation, was not a final disposition of the cause, and would not have been final as to any of the plaintiffs in error if it had been rendered as contended by them. In either event, the main case would, as to them, still be pending in the trial court. Therefore, the writ of error must be dismissed as being prematurely brought to this court. Code (Ann. Supp.), § 6-701; Johnson v. Holmes, 150 Ga. 195 (103 S. E. 157); Jackson v. Fite, 165 Ga. 382 (140 S. E. 754); Ray v. Anderson, 117 Ga. 136 (43 S. E. 408); Wikle v. Jones, 131 Ga. 37 (61 S. E. 1124); Walker v. Walker, 147 Ga. 614 (95 S. E. 10); Edwards v. Bynum, 48 Ga. App. 149 (172 S. E. 117); Bagley v. Bagley, 194 Ga. 154 (20 S. E. 2d, 760).
2. Leave is granted to the plaintiffs in error to file, as exceptions pendente lite, the official copy of the bill of exceptions retained in the office of the clerk of the trial court. Johnson v. Holmes, 150 Ga. 195 (2) (supra) ; Taylor v. Taylor, 186 Ga. 667 (2) (198 S. E. 678).

Writ of error dismissed, with direction.


All the Justices concur.

C. C. Crockett and W. W. Larsen, for plaintiffs.
W. Wright Abbot, Nelson & Nelson, and Lester F. Watson, for defendants.